Citation Nr: 0709855	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from June 1952 until 
retiring in May 1975.  He died in May 1990.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for the cause 
of the veteran's death.

In December 2003, the Board remanded this case to the RO for 
further development via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran died in May 1990 and the Certificate of Death 
lists the immediate cause of death as respiratory failure due 
to widely metastatic cancer of the bladder.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence of record does not show that a disability 
related to the veteran's military service either caused or 
contributed materially or substantially to his death.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection for cause of death claim:  1) veteran status, 
2) existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) a connection between 
a service-connected disability and the veteran's death, and 
5) effective date any death benefit.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.



In this case, in January 2002 and March 2004 letters, the 
more recent letter issued by the AMC pursuant to the Board's 
December 2003 remand directive, the RO and AMC provided 
notice to the widow-appellant regarding what information and 
evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence she needed to submit, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of or to submit any further 
evidence that was relevant to her claim.

The November 2006 supplemental statement of the case (SSOC) 
also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence 
impacting those additional, downstream, determinations as 
part of the AMC's review and readjuciation of her claim after 
receiving the veteran's terminal treatment records.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 536 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).  Thus, the 
Board finds that all statutory notice requirements have been 
fulfilled.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, reports provided by the 
private physicians who treated him, and the records of his 
terminal hospitalization and treatment.



In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Board notes that, following 
issuance of the March 2004 VCAA notice by the AMC, the 
appellant and her representative reasserted that the 
veteran's terminal treatment records had not been obtained.  
And, indeed, that was one of the reasons the Board had 
remanded this case to the RO (via the AMC) in December 2003, 
to obtain these additional relevant records.  And rest 
assured, after several repeated requests for these records, 
they were in fact obtained and, as reflected in the November 
2006 SSOC, considered by the AMC prior to returning this case 
to the Board for further appellate review.  Thus, there is no 
violation of Stegall v. West, 11 Vet. App. 268 (1998), since 
the AMC complied with the Board's remand directives by 
obtaining these additional records.

The second point of contention by the appellant's 
representative is that VA has not complied with the duty to 
assist the appellant because the AMC did not obtain a medial 
nexus review and opinion.  The Board must also reject this 
assertion.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant (or, 
as in this particular case, the deceased veteran) has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with his active 
military service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
And the threshold for the duty to get an opinion is rather 
low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

But this low threshold notwithstanding, the Board finds that 
the duty to assist in obtaining a medical nexus opinion was 
not triggered in this instance.  The specifics of the 
evidence of record will be set forth below in the analysis 
part of this decision.  But for the moment suffice it to say 
that the veteran's service medical records show his lungs, 
chest, and abdomen and viscera were normal when he retired 
from the military in May 1975 - and indeed were for several 
ensuing years.  So this contradicts any assertion that his 
bladder cancer may have been initially manifested during his 
military service, or even within the applicable presumptive 
period following his retirement, or that his terminal cancer 
is otherwise causally related to a disease contracted or an 
injury sustained during his active military service.  Simply 
put, there is absolutely no suggestion of this in the record.  
Further, the Board finds that the medical evidence already of 
record is sufficient to decide the claim, so VA has fulfilled 
its duty to assist the appellant in the development of her 
claim.  38 C.F.R. § 3.159(c).

That is to say, there is no indication there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Thus, any such error is harmless and does not prohibit 
consideration of her appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

As already mentioned, the veteran's certificate of death list 
respiratory failure as the immediate cause of his death due 
to widely metastatic (i.e., spreading) cancer of his bladder.  
He did not have any established service-connected 
disabilities when he died.  His widow-appellant asserts that 
he was treated for a bleeding ulcer during his active 
military service, and that his fatal bladder cancer was 
caused by his ulcer in service or the ulcer at least was a 
significant contributing factor in his death.


Applicable Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.



A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted on a presumptive 
basis for a chronic disease, including cancerous tumors, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record shows the veteran's cancerous 
tumor was diagnosed and surgically excised in 1988.  His 
service medical records are unremarkable for any complaints 
(relevant symptoms, etc.), findings, or treatment for any 
chronic respiratory ailments.  While they document his 
treatment for an acute diffuse upper respiratory infection, 
including restricting him to his quarters for 24 hours, his 
service medical records make no mention of a subsequent or 
chronic condition - meaning one that did not resolve.  
Further, the report of his military retirement examination 
indicates his nose, sinus, and lungs were assessed as normal.



Other records from service show that, shortly after his 
initial enlistment in 1952, the veteran voiced multiple 
complaints - including his having bad kidneys, stomach 
trouble, and chest pains.  He reported a history of enuresis 
(involuntary leakage of urine), but said this had been a 
problem all of his life, so even before entering the 
military.  A July 1952 intravenous pyelogram showed a normal 
upper urinary tract, and an excretory cystogram was normal.  
Following the normal results of those clinical and diagnostic 
tests, he was referred for a psychiatric examination.

At the psychiatric evaluation, the veteran also complained of 
frequent urination, especially at night - but he denied bed 
wetting and informed the examiner that at times he felt like 
his stomach was tied in knots - a condition that he had 
experienced for a number of years, so also prior to service.  
The examiner noted that the veteran had been in service for 
only a little over four weeks, and that it was the longest 
period he had been separated from his family, so he missed 
them, but that he had gotten along well with his fellow 
soldiers.  The examiner diagnosed passive dependency reaction 
and indicated that, with proper motivation, the veteran could 
successfully complete that stage of his active military 
service.

After that mental status evaluation, the veteran's profile 
was revised to S3 for the behavior disorder, which rendered 
him permanently unfit for combat duty.  Nonetheless, as the 
claims file shows, he successfully completed more than 20 
years of active military service, until retiring in May 1975.

In April 1959, the veteran was admitted for complaints of 
stomach pains.  He gave a history of the onset of epigastric 
pain, which was relieved by food, starting in 1953, but no 
diagnosis was made.  His then current symptoms had started 
some six weeks earlier, manifesting for one to two days.  A 
week prior to his admission, he had severe pain before and 
after meals that radiated into his back.  But the pain was 
not associated with vomiting, melena or other changes, though 
he did report associated anorexia with a weight loss of 20-25 
pounds.  Outpatient treatment with an ulcer regimen for six 
weeks prior to admission was not completely effective.  After 
a gastrointestinal series revealed an active duodenal ulcer 
in the central portion of the duodenal cap, he was admitted 
for further evaluation and treatment.

Other than the ulcer, the only positive finding of the 
physical examination at admission was some minimal epigastric 
tenderness to deep palpation.  A complete blood count (CBC) 
showed a slight leukocytosis (an elevated leukocyte cell 
count) but was otherwise normal.  Urinalysis showed a trace 
of sugar, but a repeat urinalysis was negative for urine 
sugars.  The veteran's stools were negative for blood on 
three occasions, serology was negative, and his chest x-ray 
was normal.  On admission he weighed 122 pounds, whereas his 
average weight had been 140 pounds.

After a regimen of six-feeding bland diet, and medication 
with Phenobella, then Banthiene, and Amphojel, the veteran 
rapidly became asymptomatic.  He was also treated with multi-
vitamins and attempts at a high caloric intake.  During his 
hospitalization, his weight increased to 131 pounds.  Except 
for a relapse after a weekend pass, due to what he ate, he 
remained asymptomatic.  He was discharged to full duty, with 
instructions to be followed at sick call.  He also was 
instructed to maintain his diet and use Maalox when interval 
feedings were not available.  The diagnosis at discharge was 
ulcer, duodenal, uncomplicated, treated, improved.

The service medical records reflect no further active 
episodes of active ulcer symptomatology or disease.  
Subsequent medical records note the veteran's history of an 
ulcer but no active treatment.  His history of treatment for 
the ulcer was noted in the medical questionnaire he completed 
for his military retirement examination.  And the report of 
the objective clinical portion of that evaluation reflects 
that the examiner noted a history of peptic ulcer disease 
(PUD) and assessed the veteran's abdomen and viscera as 
normal.  He was deemed physically fit for discharge.

The competent evidence on record shows that bladder cancer 
was not diagnosed until several years after the veteran had 
retired from the military, and there is no evidence of any 
causal relationship between the bladder cancer, ultimately 
terminal, and his active military service.  Thus, there are 
no evidentiary grounds for granting service connection for 
the bladder cancer on either a direct or presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

A November 1988 discharge summary prepared at St. Joseph's 
Hospital indicates the veteran was admitted with a chief 
complaint of gross hematuria of one year's duration.  The 
examiner noted the veteran appeared ill, pale, weak, and 
older than his 57 years.  Physical examination revealed his 
abdomen was soft and tender at the right flank, with plus or 
minus costovertebral angle tenderness on the right also 
noted.  Bowel sounds appeared hypoactive, and audible 
abdominal and bifemoral bruits were noted but no pulsatile 
mass.  Rectal examination revealed an enlarged prostate and 
soft tender stool that was guiaic negative (for blood).  He 
was scheduled for an intravenous pyelogram (IVP) whenever his 
hemoglobin was 10 or greater.  Kidney ultrasound showed 
hydronephrosis and cultures showed E coli.  That evening, he 
went into respiratory failure and required intubation.  After 
he became afebrile, the IVP showed a bladder tumor left 
ureter with obstruction.  He was discharged and sent to West 
Virginia University (WVU) Hospital for definitive treatment.

The final diagnosis was bladder tumor left ureter obstructing 
left ureter with left hydronephrosis, gross hematuria 
probably secondary to the tumor, anemia, also secondary to 
the tumor and hematuria, subendocardial infarction acute, 
urinary tract infection with E coli, cholelithiasis, and 
bilateral inguinal hernias.  The veteran's condition at 
discharge was assessed as stable but serious with a deferred 
prognosis.



A November 1988 CT scan of the veteran's abdomen and pelvis, 
done as part of his pre-operative workup, showed a possible 
gallstone and unremarkable spleen, pancreas, and adrenal 
glands.  The scan also showed the bladder tumor and its 
partial obstruction of the ureter at the level of the 
bladder.

The post-operative report prepared at WVU Hospital notes the 
veteran's transfer for total, painless, gross hematuria, and 
a large bladder tumor.  He underwent a resection of a large 
tumor larger than 5 cm that involved the entire left 
posterior lateral wall and the left ureter orifice.  At the 
time of the initial resection, the tumor appeared to be 
invasive, but pathology labeled it as a papillary 
transitional cell carcinoma grade 2-3/3 with areas of 
necrosis and acute inflammation.  His physician, however, 
cautioned that it could not be said the tumor was not 
invasive, as deep biopsies possibly were not obtained during 
the initial surgery.  So it was suggested that he be 
readmitted for a repeat cystography. and deep random bladder 
biopsies.

The report notes the veteran's history of PUD, and his report 
of chronic abdominal pain during the prior several months, 
but he denied any history of bowel habit changes, melanoma, 
nausea, or vomiting.  Examination of the abdomen showed it 
was soft, nontender, non-distended, and without organomegaly 
masses or bruits.  Rectal examination revealed the prostate 
was 3+ enlarged without discrete nodularity, and there was 
some question of a fleshy, freely mobile mass on the 
posterior rectal wall.  His stools were noted to be hemoccult 
negative.  The diagnostic impression was post-resection of 
the bladder tumor, non-invasive by pathology to that date.

The resection in January 1989 revealed the veteran's cancer 
to be invasive.  This was also confirmed by a bone scan.  His 
final treatment records show that by 1990 his disease had 
continued to progress despite radiation and chemotherapy.  


January 1990 discharge summaries prepared at United Hospital 
Center show his hospitalization for intractable pain and 
dehydration.  This summary notes his 1959 history of PUD with 
mid-epigastric pain since.  Physical examination on admission 
showed him to be in acute distress from back pain, and he was 
writhing in bed.  Examination of his abdomen revealed it was 
soft with decreased bowel sounds and diffuse tenderness.  
There was no hepatosplenomegaly.  The diagnoses included 
chronic nausea and vomiting with dehydration, metastatic 
transitional cell carcinoma of the bladder, bone metastases, 
and history of PUD.

The veteran again required admission in March 1990 for 
dehydration, intractable cancer pain, and gross hematuria 
from the right nephrostomy tube.  Treatment included 
hydration, replacement of the tube, and a blood transfusion.  
The discharge diagnoses were acute right nephrostomy 
hematuria, syndrome of inappropriate antidiuretic hormone, 
dehydration and nausea, intractable pain, and metastatic 
bladder cancer.  His history of PUD was not even listed at 
this admission.

The veteran's last admission and final treatment occurred in 
late April 1990.  By that time, his pain was being treated 
and managed by Hickman catheter and a PCA pump, and he had 
bilateral percutaneous nephrostomy tubes for his bilateral 
hydronephrosis.  Physical examination revealed he was 
emaciated, alert, and oriented times three (i.e., in all 
spheres - to time, place, and person).  He had bilateral 
rhonchi and his heart was regular without murmurs or gallop.  
His extremities showed pitting edema and he had scrotal 
swelling.  After admission, his pain was managed by morphine 
through an epidural.  But by this point his family had 
instructed that no heroic measures be taken, and his 
treatment was geared primarily for comfort (hospice).



The veteran's condition continued to deteriorate, and he died 
in early May 1990.  His cause of death was attributed to his 
widespread metastatic carcinoma of the bladder.  The examiner 
also noted that he may have had a superimposed infection.  
The final diagnoses were widely metastatic transitional cell 
carcinoma of the bladder, intractable pain secondary to 
metastatic cancer, massive lymphedema of lower extremities 
secondary to the cancer, urinary tract infection, and status 
post-nephrostomy tubes.

As is readily apparent, the veteran's inactive PUD was not 
even mentioned as either a direct cause or secondary 
contributing factor in his death - much less a substantial 
and material contributing factor.  The evidence rather 
compellingly shows, instead, that his PUD during service was 
primarily an acute and transitional condition.  If he indeed 
continued to manifest active symptoms following service, he 
apparently did not seek any medical treatment for them.  Most 
important, though, even during his treatment during service 
in 1959, the service medical records concerning that do not 
show his ulcer to have manifested with bleeding.  His blood 
counts were normal, and his documented stool samples were 
negative for blood.  And this continued to be the case 
throughout his treatment for his cancer.  The symptoms that 
examinations showed his abdomen to manifest were not 
ulcer-related, and his stool samples continued to be negative 
for blood.  And while he was anemic prior to his death, it 
was due to blood in his urine secondary to his catheter and 
the nephrostomy tubes, not as a result of any condition that 
could be traced back to his service in the military.

The evidence shows that the veteran's ulcer in service did 
not manifest with bleeding and that there is no documentation 
of post-service treatment for the ulcer.  There simply is no 
evidence in the claims file of any causal relationship 
between his terminal bladder cancer and the ulcer symptoms 
and treatment he had received many years earlier during 
service.  Thus, the Board is constrained to find that the 
preponderance of the evidence is against his widow-
appellant's claim for cause of death.  38 C.F.R. § 3.312.

The widow-appellant is entitled to the benefit of the doubt 
where the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as 
here, the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  So in light of the Board's findings, there is no 
reasonable doubt to resolve in the appellant's favor.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


